DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 11/25/20 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically, the NPL document listed under citation number 1 is not in the English language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims	1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fargo et al. (US 2011/0114908) in view of Reath et al. (US 2012/0247962).
Regarding claim 1, Fargo teaches a traction sheave for an elevator (See Abstract, paragraphs [0014]-[0015]), comprising a composite coating applied directly to a surface of the traction sheave (paragraph [0018]-[0019]), the composite coating including a coating having surface roughening (paragraphs [0020] and [0022]).
Fargo fails to teach the composite coating including a coating having surface roughening particles arranged to provide a predetermined surface roughness of the traction surface within a range of 1 - 5 µm.
However, Reath et al. teaches a composite coating comprising surface roughening particles (paragraphs [0014]-[0015]) having a particle size of about 0.1 to 20 microns (paragraph [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include surface roughening particles in the composite coating of 
Given that Fargo in view of Reath et al. teaches traction sheave with composite coating as presently claimed, it is clear that the composite coating would necessarily inherently at least partially define a traction surface arranged to engage a tension member, absent evidence to the contrary.
Regarding claim 2, the claimed limitation is a process limitation. It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Fargo in view of Reath et al. meets the requirements of the claimed traction sheave, Fargo in view of Reath et al. clearly meets the requirements of present claims. Further, Fargo in view of Reath et al. teaches wherein the composite coating is applied through a plating process to the surface (Reath et al., See Abstract).  
Regarding claim 3, Fargo in view of Reath et al. teaches wherein the surface roughening particles are at least one of Si-C particles and B-C particles (Reath et al., paragraph [0054]).  
Regarding claim 4, Fargo in view of Reath et al. teaches wherein a size of at least one of the Si-C particles and B-C particles is about 0.1 to 20 micrometer (Reath et al., paragraph [0054]), which falls within the claimed range of at least 0.5 nanometers.
Regarding claim 5, Fargo in view of Reath et al. teaches wherein a size of at least one of the Si-C particles and B-C particles is about 0.1 to 20 micrometer (Reath et al., paragraph [0054]), which overlaps the claimed range of at least 0.5 micrometers.
Response to Arguments
Applicant's arguments filed 11/25/20 have been fully considered but they are not persuasive. 
Applicant argues that Reath does not disclose that the tribological particles provide a surface roughness of "within a range of 1 - 5 µm" as recited in claim 1. Reath provides examples of coating thickness 0.005 inches (127 µm) and 0.002 inches (50.8 µm). At these thicknesses, the tribological particles of Reath would not provide a "surface roughness of the traction surface within a range of 1 - 5 µm" as recited in claim 1. It is important to note that claim 1 refers to the surface roughness within a range of 1 - 5 µm, not a particle size. Further, Reath suggests that the tribological particles 102 reduce roughness.
However, Reath is only used to teach the diameter sizes of the claimed particles, not a coating thickness nor the surface roughness. It is significant to note that the primary reference of Fargo teaches that the coating has a thickness that overlaps that used in the present invention, specifically a thickness of at least 5 microns which overlaps 5-25 microns, respectively (See paragraph [0022] of Fargo and paragraph [0016] of the present specification). Therefore, given that Fargo in view of Reath discloses coating having the same thickness and particles having the same particle size as used in the presently claimed invention, the coating would necessarily result .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787